—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Jackson, J.), dated June 9, 2000, which granted the defendants’ motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The doctor’s affirmation submitted by the defendants in support of their motion for summary judgment made out a prima facie case (see, CPLR 3212 [b]) that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). The burden therefore shifted to the plaintiff to come forward with sufficient evidence to raise a triable issue of fact that he sustained a serious injury (see, Gaddy v Eyler, 79 NY2d 955). Since the plaintiff’s submissions failed to raise a triable issue of fact, the defendants’ motion was properly granted (see, Grossman v Wright, 268 AD2d 79). Ritter, J. P., Krausman, Florio and Feuerstein, JJ., concur.